Citation Nr: 0928325	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-01 064	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for 
postoperative septo-rhinoplasty residuals with a left 
deviated septum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to December 
1984.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2004 rating action that granted service 
connection for postoperative septo-rhinoplasty residuals with 
a left deviated septum and assigned a noncompensable rating 
from July 2004.  Because the claim for a higher initial 
rating involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By decision of December 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's postoperative septo-rhinoplasty residuals 
are manifested by a slightly deviated left nasal septum 
resulting in approximately a 10% reduction in the left nasal 
passage on recent examination.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
postoperative septo-rhinoplasty residuals with a left 
deviated septum are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.97, 
Diagnostic Code 6502 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A September 2004 pre-rating RO letter informed the Veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his initial claim for service connection, 
and a January 2009 post-rating RO letter informed them of 
what was needed to establish entitlement to a higher rating 
(evidence showing that a disability had worsened).  A March 
2006 RO letter informed them that, if a disability was found 
to be service connected, a disability rating would be 
assigned by applying relevant Diagnostic Codes (DCs) which 
provide for a range in severity from 0% to 100%, based on the 
nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  The 2009 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing a worsening of the disability.  
Thereafter, the Veteran and his representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter 2004 and 2009 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2004, 2006, and 2009 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,    16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of any adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004, 2006, 
and 2009 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it was readjudicated on the 
basis of all the evidence of record in March 2007 and June 
2009 (as reflected in the Supplemental Statements of the Case 
(SSOCs)).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the rating code information was furnished to the Veteran in 
the March 2007 SSOC, and that this suffices for 
Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in a March 2006 letter. 

With respect to the claim for a higher initial rating and the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board notes that the VA General Counsel has held 
that that decision does not apply to appeals from initial 
rating actions, and accordingly, the VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A 
as part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, the Veteran has not 
alleged that any VCAA notice with respect to his claim was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, including post-service VA and 
private medical records up to 2009.  The Veteran was afforded 
comprehensive VA examinations in November 2004, June 2006, 
and February 2009.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis to further develop the record to create any 
additional evidence for consideration in connection with the 
matter on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his postoperative septo-rhinoplasty 
residuals with a left deviated septum are more disabling than 
currently evaluated.

The veteran's postoperative septo-rhinoplasty residuals with 
a left deviated septum have been initially rated as 0% 
disabling from July 2004 under the provisions of    38 C.F.R. 
§ 4.97, DC 6502.  Under that DC, traumatic deviation of the 
nasal septum warrants a 10% rating where there is 50% 
obstruction of the nasal passage on both sides, or complete 
obstruction on 1 side.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial compensable 
schedular rating was not warranted for postoperative septo-
rhinoplasty residuals with a left deviated septum under the 
applicable rating criteria at any time since the initial 
grant of service connection in July 2004.

November 2004 VA examination showed left nasal air flow 
approximately 50% less compared to the right, and a twist 
deformity of the bulb with left septal deviation.  Sinus X-
rays revealed evidence of previous surgery with obscuration 
of the left maxillary sinus.  The septum was possibly 
slightly deviated toward the left.  The right maxillary sinus 
was intact.  The diagnosis was postoperative status septo-
rhinoplasty with residual left deviated septum and left twist 
deformity, reduced left side air flow, and recurrent sinus 
congestion.

February 2005 VA outpatient examination showed a fairly 
narrow anterior nasal airway with mild septal deviation.  
Subsequent examination 2 weeks later showed a very mild 
septal deformity, and left nasal ala basal cell carcinoma.  
Subsequently in 2005 the Veteran underwent surgery for the 
carcinoma with interpolation flap repair.  

January 2006 examination by S. G., M.D., showed patent nasal 
cavities with alar notching on the left with scar retraction, 
thickening of the nasal septum, and deviation of the nasal 
septum to the left.  The impressions included nasoseptal 
deviation with external nasal deformity.  Sinus computerized 
tomography (CT) revealed dense left maxillary sinusitis 
without bone destruction, and bony nasal septal deviation to 
the left.  Subsequent examination in February showed notching 
of the left nasal ala consistent with previous cancer 
resection.  Dr. S. G. reviewed the CT scan which demonstrated 
ostiomeatal obstruction on the left with scarring and 
stenosis of the ostiomeatal unit from previous surgery.

June 2006 VA examination showed left nasal air flow 
approximately 50% less compared to the right, and twist 
deformity of the bulb with left septal deviation.  Sinus X-
rays revealed no obvious nasal septal deviation.  The 
diagnoses included postoperative status septo-rhinoplasty 
with residuals left deviated septum and twist deformity, 
reduced left side air flow, and recurrent left maxillary 
sinusitis.

December 2006 VA outpatient otolaryngological examination 
showed a fairly straight septum with just a very minimal 
deviation.  A CT scan revealed partial opacification of only 
the left maxillary sinus, indicating fairly isolated and 
minimal chronic sinusitis disease.  Examination in March 2007 
showed a largely straight septum with prominent turbinates 
and notching of the left nasal ala.  The assessments included 
rhinitis.  In April, the Veteran was noted to be breathing 
well through his nose, and examination showed an external 
nasal valve deformity on the left.

February 2009 VA otolaryngological examination showed a 
patent nose bilaterally with a slightly deviated left nasal 
septum resulting in approximately a 10% reduction in the left 
nasal passage compared to the right, which was fully patent.  
Scar tissue was noted on the left cheek extending to the left 
nares, with partial collapse of the left nasal opening 
secondary to scar tissue and retraction.  The physician 
opined that the scar tissue from previous cancer removal 
seemed to result in greater nasal obstruction than the 
deviated septum; no scarring was noted as a result of 
previous nasal septum surgery.  A CT scan revealed left 
maxillary sinusitis and nasal septal deviation to the left.  
The diagnosis was postoperative left septorhinoplasty    

As documented above, the Board finds that the abovementioned 
evidence did not indicate at least the level of disability 
that would have warranted an initial schedular 10% rating for 
the veteran's postoperative septo-rhinoplasty residuals with 
a left deviated septum at any time since the grant of service 
connection therefor in July 2004 under the applicable rating 
criteria, i.e., 50% obstruction of the nasal passage on both 
sides, or complete obstruction on 1 side.  In this regard, 
the Board notes that the Veteran is separately service 
connected and compensated for recurrent left maxillary 
sinusitis associated with postoperative septo-rhinoplasty 
residuals with a left deviated septum, and he is not service 
connected for residuals of left nasal ala basal cell 
carcinoma, and thus no symptomatology attributable thereto 
may be considered in evaluating his service-connected 
postoperative septo-rhinoplasty residuals with a left 
deviated septum.

Additionally, the Board finds that there is no showing that, 
at any time since the initial grant of service connection in 
July 2004, the postoperative septo-rhinoplasty residuals with 
a left deviated septum have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2004 to 2009 do not objectively show that his 
postoperative septo-rhinoplasty residuals with a left 
deviated septum alone markedly interfere with employment 
(i.e., beyond that contemplated in the assigned schedular 
rating), or require frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards, and the Board finds that the assigned 
schedular rating for that disability is adequate in this 
case.  

On June 2006 VA examination, the examiner opined that the 
postoperative septo-rhinoplasty residuals with a left 
deviated septum and recurrent left maxillary sinusitis had a 
moderate to severe impact on the veteran's functional 
ability.  However, this evaluation of functional impairment 
was based on a combination of both of these service-connected 
disabilities.  The Board notes that the Veteran is separately 
evaluated and compensated for recurrent left maxillary 
sinusitis, and thus no disability attributable to sinusitis 
may be considered in evaluating his service-connected 
postoperative septo-rhinoplasty residuals with a left 
deviated septum alone.  On February 2007 VA outpatient 
evaluation, the Veteran was noted to have not worked on a 
full-time basis since February 2004; since that time, he 
worked for 8 months for a cleaning company, and for a waste 
management company for 4.5 years, but reported being fired by 
new management.  However, there was nothing to indicate that 
his employment problems were due to his service-connected 
postoperative septo-rhinoplasty residuals with a left 
deviated septum.      

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the schedular rating is adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for postoperative 
septo-rhinoplasty residuals with a left deviated septum must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A.  § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial compensable rating for postoperative septo-
rhinoplasty residuals with a left deviated septum is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


